Per Curiam.

In an action on an “ open” policy insuring plaintiff against loss of jewelry, consisting of a diamond ring and a pair of bracelets, the appraisal furnished to the insurer before the issuance of the policy does not constitute competent evidence of the value of the diamond ring shown to have been lost. (Naiman v. Niagara Fire Ins. Co., 285 App. Div. 706.)
The judgment in favor of plaintiff should be modified by reducing same to the sum of $173 with interest, and case remitted to the court below for assessment of damages as to the value of the diamond ring, and as modified judgment affirmed.
Concur — Hofstadter, J. P., Gold and Capozzoli, JJ.
Judgment modified, etc.